Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Melnick on 01/25/22.

The application has been amended as follows: 

Claim 9. Please add, --wherein the agglomerated particles are made by spray agglomeration—after the words –agglomerated particles comprising sulfoalkyl ether cyclodextrin,” and before the words, --wherein the sulfoalkyl ether cyclodextrin composition has a micro-flow fractal…--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s amendments to the claims and the evidence provided in the affidavit on 11/8/21 have overcome the previous grounds of rejection because none of the references teaches a micro-flow fractal dimension analysis of the claimed value of their sulfoalkyl ether cyclodextrin particles and further applicants have demonstrated via the included affidavit from James Pipkin that was originally filed in the related/sister application 13794652 demonstrates that enhanced flowability as is seen with the instantly claimed particles, which can be measured by the now claimed micro-flow fractal dimension analysis is unpredictable and that many techniques can be used .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
s 9-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616